I must respectfully concur in part and dissent in part with the opinion of the majority.
I concur with its decision in assignments of error 1 and 2 and dissent with its opinion as to assignment of error 3.
The majority, in its review of this assignment, sets out from the transcript of testimony the objectionable statements made by attorney Hill and then cites in support Jones v.Macedonia-Northfield Banking Co. (1937), 132 Ohio St. 341, 8 Ohio Op. 108, 7 N.E.2d 544, as authority. The court, in the Jones
case, said at 352, 8 Ohio Op. at 113, 7 N.E.2d at 549:
"The damages were excessive and appear to have been given under the influence of passion and prejudice engendered by misconduct of counsel." *Page 220 
In the instant case, I do not feel that we can say that the verdict was excessive, nor can we say that it appears to have been given under the influence of passion or prejudice. The statements made by attorney Hill, while improper, I feel, fall within the guidelines laid down by the Ohio Supreme Court inSnyder v. Stanford (1968), 15 Ohio St. 2d 31, 44 O.O.2d 18,238 N.E.2d 563, which require timely objection by opposing counsel.
Therefore, I would affirm the trial court.